SULLIVAN, P. J.:
Epitomized Opinion
Pfeil was indicted and convicted for receiving a certain Ford automobile alleged to have been stolen from and have been the property of the Owen Shop Co., a corporation. Pfeil claims that the crime alleged was not proved, that lower court erred in admitting certain immaterial evidence, and that the ownership of the automobile was not proved.
Held by Court of Appeals in affirming the conviction:
1. A conviction of receiving stolen property will be affirmed if it is proven that the property was stolen, that it was in the possession of the defendant, and that the defendant had guilty knowledge of the larceny of said property.
2. Admission of evidence as a matter of res gestae which is immiterial is error but not prejudicial error.
3. Failure to prove that the owner of the property was a corporation as alleged in the indictment does not render a verdict of guilty contrary to law.
4. Error must be more than technical; it must be prejudicial if the judgment is to be reversed by the reviewing court.